Citation Nr: 0707791	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service.  He died in March 1987.  
The appellant is advancing her appeal as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004.  
A statement of the case was issued in October 2004, and a 
substantive appeal was received in May 2005.  


FINDINGS OF FACT

1.  The veteran was not a prisoner of war.

2.  The veteran died in March 1987; the death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
with septicemia as an antecedent cause and with pneumonia as 
the underlying cause.  Other significant conditions listed 
that contributed to the veteran's death was peptic ulcer.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The January 2004 and March 
2004 VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the January 2004 and March 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.  

Further, the January 2004 and March 2004 VCAA letters were 
sent to the appellant prior to the May 2004 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided January 2004 and March 2004 VCAA letters with notice 
of what type of information and evidence was needed to 
substantiate and reopen the claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating for the disability claim or 
the effective date of the disability.  To the extent that 
such notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
appellant's underlying claim of service connection for the 
cause of the veteran's death.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has always 
adjudicated the claim based on her husband's status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  At an April 2005 informal hearing, the 
appellant indicated that she would look for and submit to VA 
as soon as possible hospital records showing that her husband 
was treated while serving as a guerilla and after returning 
from Korea.  To date, no such records has been submitted.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

Analysis

The appellant is claiming service connection for the cause of 
the veteran's death.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for certain veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as peptic ulcer disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, with regard to former POWs, 38 C.F.R. § 3.309(c) 
provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis. Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

As noted previously, the veteran died in March 1987; the 
death certificate lists the immediate cause of death as 
cardiopulmonary arrest with septicemia as an antecedent cause 
and with pneumonia as the underlying cause.  Other 
significant conditions listed that contributed to the 
veteran's death was peptic ulcer.  At the time of his death 
in March 1987, the veteran was not service-connected for any 
disabilities.

The Board notes that there are no service records which 
document complaints or medical findings of cardiopulmonary 
arrest, septicemia, pneumonia, or peptic ulcer.  When asked 
to state any wounds and illness incurred, in his May 1945 and 
February 1946 affidavits, the veteran reported, "none."

Further, there are no post service medical records pertaining 
to cardiopulmonary arrest, septicemia, pneumonia, or peptic 
ulcer.  Overall, there is no competent medical evidence of 
record suggesting a casual link between the veteran's 
cardiopulmonary arrest, septicemia, pneumonia, and peptic 
ulcer and his service.  The preponderance of the evidence is 
against a finding that cardiopulmonary arrest, septicemia, 
pneumonia, or peptic ulcer was manifested during service or 
for many years after discharge from service.  

The appellant maintains that the veteran was treated for 
ulcer in World War II and that the ulcer is the primary and 
contributory cause of her husband's death.  Although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

Further, in a statement received in April 2004, the appellant 
also maintained that her husband was a POW.  A search by the 
U.S. Army Reserve Personnel Center reported in August 1987, 
however, that the veteran was not a POW.  A review of service 
affidavits completed by the veteran himself show that the 
veteran never reported being a POW.  
 
Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of 
cardiopulmonary arrest, septicemia, pneumonia, or peptic 
ulcer in service, or for many years after service.  There is 
no persuasive evidence that peptic ulcer disease developed 
within one year of discharge, and the one-year presumptive 
provisions for that disorder are not for application.  
Moreover, as the veteran was not a prisoner of war, 
presumptive provisions related to such status are not for 
consideration.  The Board sympathizes with the appellant for 
her loss.  However, the preponderance of the evidence is 
against a finding of a link between the veteran's cause of 
death and his service.  Thus, the appellant's claim must be 
denied.  See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


